           Case 2:17-cr-00145-MCE Document 47 Filed 05/08/20 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF CALIFORNIA
                  THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00145-MCE

               Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
BREYA EMANI HELEN GREEN,

           Defendant.
______________________________/

TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release BREYA EMANI HELEN GREEN in case
number 2:17-cr-00145-MCE, from custody for the following reason(s):

            Release on Personal Recognizance
            Bail Posted in the Sum of $
            Unsecured Appearance Bond
            Appearance Bond with 10% Deposit
            Appearance Bond with Surety
            Corporate Surety Bail Bond
  X         Other: Pursuant to the Court’s sentence of TIME SERVED.


Issued at Sacramento, California on May 7, 2020 at 11:18 a.m.


DATED: May 7, 2020



                                     _______________________________________
                                     MORRISON C. ENGLAND, JR.
                                     UNITED STATES DISTRICT JUDGE
